Citation Nr: 0819769	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial evaluation for post traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
rating.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's PTSD has been manifested by the following: 
sleep impairment, occasional nightmares and flashbacks, 
anxiety, irritability, startle reaction, hypervigilance, and 
mild-to-moderate social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and  
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Here, a VCAA letter 
dated in August 2005 fully satisfied these provisions.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).

In the present case, the veteran's claim was granted, and a 
disability rating and effective date were assigned, in a 
November 2005 decision of the RO.  The August 2005 VCAA 
letter has served its purpose and VA's duty to notify under § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  As such, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because the Court articulated that the 
Vazquez- Flores notice requirements apply to a claim for 
increase and not to an initial rating claim as is the case 
here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
identified any private medical records that he wanted VA to 
obtain.  Likewise, the veteran has at no time referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the veteran an appropriate VA examination in 
November 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's disability since he was last examined.  38 C.F.R.  
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination report is thorough and addresses 
all elements necessary for application of the ratings 
criteria, as discussed below.  The evidence in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration because, as discussed below, an increased 
rating is not warranted.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.)

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted.

VA treatment records show that the veteran has been assigned 
fairly consistent GAF scores.  The November 2005 VA 
examination assigned the veteran a GAF score of 60.  In July 
2006, a VA treatment record assigned him a GAF score of 
55/60.  According to the GAF scale, a score within the range 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  See DSM-IV at 47.

The October 2004 VA emergency room record, October 2004 to 
August 2005 VA medical center (VAMC) outpatient treatment 
records, November 2005 VA examination, and July 2006 VAMC 
outpatient treatment record all indicate a similar level of 
moderate disability.  The veteran has trouble sleeping and 
occasionally has service-related nightmares and flashbacks.  
He exhibits startle reaction and some level of anxiety, which 
is exacerbated by watching news of the war in Iraq.  See July 
2006 VAMC outpatient treatment record and November 2005 VA 
examination.  Although these symptoms have a mild impact on 
his work capacity, he has worked fairly consistently; as a 
truck driver for over 30 years, and then as a security 
officer in a mail room after a brief retirement.  In fact, 
during his November 2005 VA examination, the veteran 
indicated that he has no problems with co-workers and that he 
"always gets along with people."  See November 2005 VA 
examination.  The veteran occasionally has difficulty with 
interpersonal relationships, indicating that he had 
previously mistreated his wife and children, but that their 
current relationship was normal.  Id.  There are no signs of 
any impairment of thought process or communication, or any 
suicidal or homicidal ideation, hallucinations or delusions.  
Id.  He is capable of maintaining the basic activities of 
daily living such as personal hygiene, and it was determined 
that he was competent to manage his VA benefits in his own 
interest.  Id.  Hypervigilance and increased startle response 
were noted at the July 2006 VAMC outpatient treatment 
examination; however this was attributed to his family 
traveling to Mexico.  Also, VAMC outpatient treatment records 
dated in July 2006 and September 2006 indicate that the 
veteran is continuing to receive therapy for his PTSD, but do 
not note any worsening of symptoms.  In fact, the July 2006 
treatment record found the veteran to be alert and oriented 
times three, and the September 2006 treatment record found 
the veteran was alert and oriented, and that he spoke 
willingly about the situations which troubled him.

The Board also notes a December 2005 lay statement submitted 
by the veteran's wife.  In that statement, the veteran's wife 
indicated that the veteran had been violent early in their 
relationship, drank heavily, suffered bouts of depression, 
that he is startled easily and has trouble sleeping.  She 
also attributed the veteran's delay in seeking treatment to 
his cultural values.  

Considering the totality of the evidence, the Board finds 
that the veteran is not entitled to a higher disability 
evaluation.  The evidence does not show that the veteran 
exhibits symptoms that would warrant a 50 percent disability 
rating, such as circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or medical evidence that he exhibits his current 
symptoms with such frequency as to require a higher rating.  
At his VA examination in November 2005, the examiner noted 
that the veteran has been able to maintain friendships and a 
stable relationship with his wife, children, and sisters, 
despite having become distant with his brothers.  
Additionally, the veteran has been married for nearly 40 
years, described himself as "family oriented,"and indicated 
that he had a good relationship with his three grandchildren.  
See November 2005 VA examination.  The examiner also noted 
that the veteran engaged in social activities, indicating 
that he enjoyed hobbies such as working on the computer and 
golfing, and that after a brief retirement, the veteran 
resumed working without experiencing problems at his place of 
employment.  As also noted by the examiner, the veteran 
previously had a problem with alcohol, but the veteran later 
indicated that he had his alcohol consumption under control.  
See July 2006 VAMC outpatient treatment record.  As 
previously mentioned, the veteran is also capable of carrying 
out the basic activities of daily living.  For example, the 
veteran indicated that he was pursuing becoming a licensed 
Spanish interpreter in Wisconsin, whereas he had previously 
tried this many years ago but did not follow through because 
he didn't want to "get involved with daily things."  Id.   
All in all, these findings, along with the findings noted 
above, indicate an overall level of occupational and social 
impairment that is appropriately represented by a 30 percent 
disability rating.  A rating of 50 percent is not warranted.

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 30 percent.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for PTSD.  See Gilbert, 1 Vet. App. at 53.




ORDER

Entitlement to a higher initial rating in excess of 30 
percent for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


